Citation Nr: 1716419	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  08-11 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to May 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office in Waco, Texas. 

The Veteran's claim was remanded by the Board in November 2016.  That decision also remanded claims for service connection for a hip disability and a lumbar spine disability.  Subsequently the AMC granted service connection for the Veteran's hip and lumbar spine claims.  Accordingly, only the TDIU claim remains on appeal.  


FINDING OF FACT

Since the grant of service connection and a 100 percent rating for lupus the Veteran has been also been granted special monthly compensation for having over 60 percent evaluation for additional disabilities, an award of TDIU could result in no further benefit.  


CONCLUSION OF LAW

There is no question of law or fact remaining involving the claim of entitlement to a TDIU; the appeal is moot.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran submitted a claim for TDIU on October 17, 2011.  As explained below, the Board finds that the Veteran's claim for TDIU is moot.  At the time she submitted her claim for TDIU the combined rating for her various service-connected disabilities was 80 percent.  Subsequently, a September 2013 rating decision granted her service connection and a 100 percent rating for lupus effective October 17, 2011.  The September 2013 rating decision also granted the Veteran special monthly compensation under 38 U.S.C. § 1114 (s) for having additional service-connected disability, other than lupus, at a combined rating of greater than 60 percent since October 17, 2011.

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In June 1999, VA's General Counsel (OGC) issued VAOPGCPREC 6-99 addressing questions of whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

In Bradley v. Peake, 22 Vet. App. 280 (2008), the United States Court of Appeals for Veterans Claims (Court), taking a position contrary to the one reached in VAOPGCPREC 6-99, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley, 22 Vet. App. at 280 (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC ) under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate)); see 38 U.S.C.A. § 1114 (s) (West 2014).     

Special monthly compensation is payable at the housebound rate where the veteran has a single service-connected disability rated as 100-percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).

In this case, the Veteran has been awarded a 100 percent schedular evaluation for lupus for the entire period for which the claim for TDIU has been on appeal.  Further, during this entire time period the Veteran has been granted special monthly compensation under 38 U.S.C. § 1114 (s) for having additional service-connected disability, other than lupus, at a combined rating of greater than 60 percent.  There is no actual or potential benefit that could arise by awarding TDIU and the claim for TDIU is moot.  See Mintz v. Brown, 6 Vet. App. 277 (1994) (the Board does not have jurisdiction to review a case if no additional benefit would accrue to the claimant).


ORDER

The claim for entitlement to a TDIU is dismissed.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


